Citation Nr: 0906802	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-20 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral knee osteoarthritis.

2. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3. Entitlement to service connection for left hamstring 
strain.

4. Entitlement to service connection for right hamstring 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In August 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

Although the RO reopened the Veteran's previously disallowed 
claim of entitlement to service connection for bilateral knee 
osteoarthritis, the Board notes that it is not bound by such 
decision.  Rather, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In an April 1990 rating decision, service connection was 
denied for degenerative disc disease of the lumbar spine and 
scoliosis.  Scoliosis was denied on the basis that it is a 
congenital or developmental disorder.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  Degenerative disc disease was denied 
because there was no evidence of degenerative disc disease in 
service.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996) that a newly diagnosed disorder, whether or 
not medically related to a previously diagnosed disorder, 
cannot be the same claim when it has not been previously 
considered.  See also Boggs v. Peake, 520 F.3d 1330 (2008).  
Thus, the Veteran's claim for service connection for 
degenerative joint disease of the lumbar spine is a new claim 
and not a claim to reopen that would require the presentation 
of new and material evidence.


FINDINGS OF FACT

1. In a final rating decision issued in March 2004, the RO 
denied a claim of entitlement to service connection for 
bilateral knee osteoarthritis.

2. Evidence added to the record since the prior final denial 
in March 2004 is to some extent, neither cumulative nor 
redundant of the evidence of record at that time, but does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral knee 
osteoarthritis.

3. Degenerative joint disease was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

4. Right hamstring strain was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  

5. Left hamstring strain was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
knee osteoarthritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).
2. Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the Veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3. Left hamstring strain was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4. Right hamstring strain was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in July 2006, prior 
to the initial unfavorable AOJ decision issued in November 
2006.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in July 2006 informed the 
Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist her in developing her claims, 
and her and VA's obligations in providing such evidence for 
consideration.  This letter also advised her that a claim for 
service connection for bilateral knee osteoarthritis had been 
previously denied because the disorders were not service-
connected.  However, the Board finds that such notice does 
not meet the requirements established by Kent.  Specifically, 
the letter does state the elements missing from the Veteran's 
original service connection claim that she must substantiate 
in order to reopen her claim, namely evidence of an in-
service injury and of a relationship between her current 
disability and service.   

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, the 
Board observes that the Veteran testified as to an in-service 
knee injury and a relationship between the current bilateral 
knee disorder and the incident in service.  Thus, the Board 
determines that the Veteran had knowledge that she had to 
show an in-service event or injury and a nexus between her 
current bilateral knee osteoarthritis and service to satisfy 
the requirements of new and material evidence.

With regard to the notice requirements under Dingess/Hartman, 
no notice was sent as to how to substantiate disability 
ratings or effective dates; however, the Board finds no 
prejudice resulted from the omission.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Based on the above analysis, the Board finds 
that the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of her claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  As a 
result, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of January 1990 and three October 2006 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of her claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. New and material evidence

The Veteran contends that she suffered an injury to her right 
and left knees during military service that resulted in her 
present osteoarthritis of both knees.  Thus, she contends 
that service connection is warranted for osteoarthritis of 
the right and left knees.

In a March 2004 rating decision, the RO denied service 
connection for bilateral knee osteoarthritis.  The Veteran 
filed a timely notice of disagreement with this decision, and 
an SOC was issued.  However, she did not perfect her appeal.  
The next communication from the Veteran with regard to this 
claim was her July 2006 application to reopen her service 
connection claim for bilateral knee osteoarthritis, which is 
the subject of this appeal.  Thus, the March 2004 decision is 
final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed her claim to reopen in July 2006; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the original denial of service connection in 
March 2004 the Veteran's service treatment records were of 
record, as well as post-service VA treatment records 
demonstrating diagnoses of osteoarthritis of the right and 
left knees.  Service connection was denied on the basis that 
the evidence did not show that arthritis of the knees 
manifested within one year of service, there was no injury to 
either knee in service, and no relationship between the 
Veteran's current right and left knee osteoarthritis and her 
military service.

Since that time, additional post-service treatment evidence 
has been received, and the Veteran has testified that her 
current right and left knee disorders are the result of 
injury sustained in an accident in service when she exited a 
moving vehicle in December 1980 in order to escape an 
altercation with the driver.  Additionally, the report of an 
October 2006 VA joints examination is of record.  However, 
this evidence does not constitute new and material evidence 
sufficient to reopen the previously denied claims.  

Specifically, the post-service treatment evidence and VA 
examination report indicate that the Veteran has 
osteoarthritis of the right and left knees, but this fact was 
demonstrated by evidence of record in March 2004; hence, the 
medical evidence is both cumulative and redundant of the 
evidence already of record at that time.  The opinion of the 
October 2006 VA examiner is new, but not material as he 
opined that the Veteran's current right and left knee 
disorders are less likely than not related to her military 
service, and a negative opinion does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

As for the Veteran's testimony, the service treatment 
records-which were associated with the claims file in March 
2004-document the incident in which the Veteran jumped from 
the car, as well as the resulting facial injuries.  Thus, the 
testimony as to the fact of this incident is not new.  
Further, the testimony is not material as lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993).   

Therefore, the Board must conclude that the evidence added to 
the record since the March 2004 denial is to some extent new, 
but not material, as it does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for bilateral knee 
osteoarthritis.  As such, the Board finds that the evidence 
received subsequent to the RO's March 2004 decision does not 
meet the requirements to reopen the claim of entitlement to 
bilateral knee osteoarthritis.  Therefore, the claim to 
reopen a previously denied claim seeking service connection 
for bilateral knee osteoarthritis is denied.

III. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  
38 C.F.R. § 3.303(d).  Direct service connection may be 
granted for disease or disability diagnosed in service; or, 
if diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
Lumbar spine

The Veteran contends that she sustained injuries to her back 
in December 1980 when she exited a motor vehicle while it was 
moving to escape from an altercation with the driver and 
these injuries were the precursors to her current 
degenerative joint disease of the lumbar spine.  Therefore, 
she contends that service connection is warranted for her 
degenerative joint disease of the lumbar spine.

Initially, the Board observes that post-service treatment 
evidence clearly establishes that the Veteran has been 
diagnosed and received treatment for several disorders of the 
lower back.  Degenerative changes at the L3 through S1 levels 
were found in October 2006 X-rays, and the October 2006 VA 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  Thus, the Veteran meets the criterion of having a 
current diagnosis of degenerative joint disease of the lumbar 
spine.

Service treatment records from December 1980 corroborate the 
Veteran's claim that she sustained injuries when she exited a 
vehicle while moving in an attempt to get away from the 
driver.  However, these treatment records contain no 
reference to the Veteran's back.  Rather, the only injuries 
cited were facial abrasions, and X-rays of her skull were 
within normal limits.  Subsequent service treatment records 
do not mention the incident or any residuals that developed 
at a later date, to include a back disorder.  These records 
do reveal that the Veteran sought treatment for back pain in 
April 1981, but no definite diagnosis was made and no 
association was made with the December 1980 incident.  In 
September 1981, back pain of unknown etiology was reported.  
At her May 1982 service separation examination, she indicated 
that her back still hurt, but the clinical examination at 
that time was reported as normal.  

The Board acknowledges the service treatment records, in 
addition to those above, the Veteran has cited as supporting 
evidence for a back disorder in service.  However, these 
records, in fact, show that the Veteran did not have lower 
back complaints at those times, demonstrated by the use of 
the medical abbreviation of an "s" with a line over it, 
which means "without."

Moreover, there is no competent medical evidence associating 
the Veteran's degenerative joint disease of her lumbar spine 
with her military service.  Initially, the Board notes that 
degenerative joint disease was not diagnosed within one year 
of service discharge.  In fact, a July 1990 X-ray, eight 
years after discharge, showed mild thoracolumbar scoliosis 
and degenerative disc disease at the L4-L5 levels, but was 
found to be otherwise unremarkable.  Thus, service connection 
based on the presumption is not warranted.

As for direct service connection, the Board first observes 
that no records from any source display a definite diagnosis 
of degenerative joint disease of the lumbar spine until the 
October 2006 VA examination, which was over 26 years after 
service discharge.  (VA treatment records prior to this date 
show a history of degenerative joint disease, but it is 
unclear whether the diagnosis refers to the lower extremities 
or the spine.)  The lapse in time between service and the 
first complaints and diagnoses weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, no competent medical professional has related the 
Veteran's lumbar spine disorder to her military service.  
Specifically, the October 2006 VA examiner stated that the 
Veteran's degenerative joint disease was less likely than not 
related to the Veteran's complaints of back pain while in 
military service.  The basis of this opinion was that there 
was no degenerative joint disease of the lumbar spine noted 
prior to a motor vehicle accident (MVA) in 1985 and there was 
no relevant link between the degenerative joint disease and 
the complaints of back pain prior to 1982.  The Board 
observes that treatment records relevant to the 1985 MVA are 
not in the claims file.  However, the knowledge of this 
accident on the part of the VA examiner was from the Veteran, 
and, as with the incident in service discussed above, the 
Veteran is competent to describe the accident.  Thus, the 
Board determines that the VA examiner considering this event 
in reaching a conclusion does not lessen the probative value 
of the opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

Consequently, although the Veteran had in-service complaints 
of back pain and currently has degenerative joint disease of 
the lumbar spine, the only evidence indicating that the 
current disorder is related to her military service is her 
own statements.  The Veteran is competent to describe her 
symptoms, but not to assign diagnoses or determine etiology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994);  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Without competent evidence that 
the Veteran has degenerative joint disease of the lumbar 
spine as a result of her military service, the Board must 
conclude that service connection for degenerative joint 
disease of the lumbar spine is not warranted. 

Left and right hamstrings

The Veteran contends that she has a disability of the right 
and left hamstrings that is related to her military service.  
Thus, she contends that service connection is warranted for 
these disorders.

The Board notes that the Veteran's service treatment records 
show that she was treated for hamstring strain of both legs 
in July 1979 and August 1979.  However, subsequent service 
treatment records are silent as to further complaint, 
treatment, or diagnosis with regard to her hamstrings, and 
her service separation examination is negative for complaints 
or findings relative to either hamstring.

Moreover, post-service treatment records demonstrate no 
current disorder related to either hamstring.  The Board does 
note complaints of leg pain in VA treatment records, but the 
pain was associated by her physicians with sciatica secondary 
to her back disorder.  There is no comment in any treatment 
record that indicates the Veteran has a current diagnosis of 
a disorder of her left or right hamstring.  Further, the 
October 2006 VA examiner determined that there were no 
objective findings related to a disorder of the hamstrings.  
Thus, the Board concludes that the Veteran does not have a 
current disorder of either the left hamstring or the right 
hamstring.
The Board acknowledges the Veteran's statements as to 
presence of a current disability of her right and left 
hamstrings, but again, she is not competent to provide 
evidence as to a diagnosis.  See Espiritu; Jones.  Thus, 
there is no competent evidence of a current disability for 
which service connection could be granted.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

III. Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claims, the preponderance 
of the evidence is against the Veteran's claim to reopen a 
service connection claim for bilateral knee osteoarthritis 
and claims for service connection for a lumbar spine and left 
and right hamstring disorders.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal, and 
her claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
. 



ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for bilateral knee osteoarthritis is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for a right hamstring strain is denied.

Service connection for a left hamstring strain is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


